                                                                                                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                                                                                                                                          DISTRICT OF MASSACHUSETTS

                                                                                                                                                                             UNITED STATES OF AMERICA                      )      Criminal No. 20-MJ-3223-KAR
                                                                                                                                                                                                                           )
                                                                                                                                                                                    v.                                     )      UNDER SEAL
                                                                                                                                                                                                                           )
                                                                                                                                                                             MICHAEL GEOFFROY                              )
12/19/2020 - ALLOWED. /s/ Katherine A. Robertson, U.S.M.J.
                                                         Signed electronically with authorization from Katherine A. Robertson, U.S. Magistrate Judge on December 19, 2020.




                                                                                                                                                                                                     MOTION TO SEAL COMPLAINT AFFIDAVIT

                                                                                                                                                                                    The United States moves to seal the affidavit in support of the Complaint in this case

                                                                                                                                                                             because it would tend to identify a juvenile victim of a sex offense.

                                                                                                                                                                                                                           Respectfully submitted,

                                                                                                                                                                                                                           ANDREW E. LELLING
                                                                                                                                                                                                                           UNITED STATES ATTORNEY


                                                                                                                                                                                                                   By:     _/s/ Alex J. Grant________________
                                                                                                                                                                                                                           Alex J. Grant
                                                                                                                                                                                                                           Assistant United States Attorney
